

BARNES GROUP INC.


SUPPLEMENTAL SENIOR OFFICER RETIREMENT PLAN


as amended and restated effective January 1, 2009 PREAMBLE
Barnes Group Inc. adopted the Supplemental Senior Officer Retirement Plan (the
“SSORP”) effective April 3, 1996 and amended it effective December 31, 2007 and
further amended it effective May 30, 2008, and effective January 1, 2009.


To the extent that, prior to December 31, 2007, any benefits under the SSORP as
modified or supplemented (if at all) by any written individual agreement with a
participant were “grandfathered” from Section 409A of the Internal Revenue Code
(i.e., were compensation to which Section 409A of the Code does not apply,
according to Treasury Regulation section 1.409A-6 or any other applicable
Treasury Department
guidance), such benefits shall be determined in accordance with, and be governed
exclusively by, the provisions of the SSORP as in effect before December 31,
2007 and such individual agreement (if applicable).


To the extent that any benefits accrued under the SSORP before December 31, 2007
were not “grandfathered” from Section 409A of the Internal Revenue Code prior to
December 31, 2007, and to the extent that any benefits are accrued under the
SSORP on and after that date, then effective January 1, 2009, such benefits
shall be determined in accordance with, and be governed by, the provisions of
the SSORP as amended effective January 1, 2009, which are set forth below.


Notwithstanding the preceding sentence, the provisions of this Plan document
(i.e., as amended effective January 1, 2009) applicable to the computation of
benefits, to the commencement date of such benefits, to the time and form of
payment, and to the selection of an optional form and a contingent annuitant or
beneficiary, as well as any other provisions of this Plan document that are
impossible or impracticable to apply to benefits already in pay status, shall
not apply to benefits in pay status prior to January 1, 2009, to the extent such
provisions are not required to apply pursuant to guidance prescribed by the
Treasury Department under Section 409A of the Internal Revenue Code (including,
but not limited, to, section XII.F of the preamble to the final regulations
under such Section 409A and section 3.02 of IRS Notice 2007-86); rather, the
applicable terms


Page 1 of 24




of the Plan in effect prior to January 1, 2009, as modified or supplemented (if
at all) by any written individual agreement with a participant in accordance
with Section 409A of the Internal Revenue Code and Treasury Department guidance
thereunder, construed and supplemented as necessary in accordance with
applicable provisions of Section 409A of the Internal Revenue Code and Treasury
Department guidance thereunder, shall apply to such benefits. To the extent
permissible under applicable provisions of Section 409A of the Internal Revenue
Code and Treasury Department guidance thereunder, this paragraph also shall
apply to benefits not yet in pay status prior to January 1, 2009 but with
respect to which all events necessary to receive the payment have occurred
before January 1, 2009. For the avoidance of doubt, this paragraph shall not
apply to any benefits to which the second sentence of this Preamble (relating to
“grandfathered” benefits) applies.


Page 2 of 24




SECTION 1 DEFINITIONS
The words and phrases defined hereinafter shall have the following meaning
unless a different meaning is clearly required by the context of the Plan.


1.1
“Benefits Committee” shall mean the Benefits Committee appointed by the Board or
its successor.



1.2
“Board” shall mean the Board of Directors of Barnes Group Inc., or its
successor.



1.3
“Code” shall mean the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time.



1.4
“Committee” shall mean the Compensation and Management Development Committee of
the Board or its successor.



1.5
“Company” shall mean Barnes Group Inc. and each subsidiary and affiliated
corporation that has adopted the Plan for the benefit of one or more employees.



1.6
“Compensation” with respect to any period in which the Participant earns
Credited Service, shall mean the sum of (a) the Participant’s “Compensation”, as
defined by the Qualified Plan, for such period, except that any such
“Compensation” that is attributable to any period after a Participant’s
Separation from Service on or after May 30, 2008 shall be excluded, and (b)
bonuses paid pursuant to the Management




Incentive Compensation Plan and the Performance-Linked Bonus Plan for Selected
Executive Officers, or any successor plans, in all cases subject to any special
rules on Compensation set forth in other provisions of this Plan. A bonus
described herein shall be attributed to months of the year in which the bonus
was earned, by prorating the bonus over the number of months worked by the
Participant in that calendar year. In determining the benefits provided under
this Plan, the limits of Code Section 401(a)(17) shall not apply.


1.7
“Credited Service” shall mean “Credited Service” as defined by the Qualified
Plan, excluding any such “Credited Service” that is attributable to any period
after a Separation from Service on or after May 30, 2008, in all cases subject
to any special rules on Credited Service set forth in other provisions of this
Plan. Notwithstanding the foregoing, the determination of a Participant’s
Credited Service also shall take into account the provisions of any applicable
written employment or other individual agreement between the Company and that



Page 3 of 24




Participant, including, but not limited to, any distinctions under such an
agreement between credit for purposes of eligibility to receive a benefit and
credit for purposes of computation of a benefit, provided that no credit shall
be provided pursuant to such an agreement for any period after a Separation from
Service on or after May 30, 2008.


1.8
“Early Retirement Date” shall mean the date on which a Participant has a
Separation from Service (other than by reason of death) that is

(a)    before the date the Participant reaches age 62 and completes 10 years of
Credited Service, and (b) on or after the date the Participant has attained age
55 and completed 5 years of Credited Service.


1.9
“Effective Date” shall be January 1, 1996.



1.10
“Final Average Compensation” shall mean the product of (a) and (b), where (a)
equals the amount determined when the Participant’s highest 60 months of
Compensation, whether or not consecutive, during his last 120 months of
employment (or all months of employment, if fewer than 120) are averaged, and
(b) equals 12.



1.11
“Group I Participant” means an individual designated as such in Appendix A.



1.12
“Group II Participant” means an individual designated as such in Appendix A.



1.13
“Normal Retirement Date” shall mean the date on which a Participant has a
Separation from Service (other than by reason of death) that is on or after the
date the Participant has attained age 62 and completed 10 years of Credited
Service.



1.14
“Participant” shall mean a Group I Participant or a Group II Participant.



1.15
“Plan” shall mean the Barnes Group Inc. Supplemental Senior Officer Retirement
Plan, as amended and set forth herein or in any amendment hereto.



1.16
“Prior Employer Benefit” shall have the meaning set forth in Section 3.



1.17
“Qualified Plan” shall mean the Barnes Group Inc. Salaried Retirement Income
Plan as amended and in effect from time to time, a pension plan which is
intended to satisfy the requirements for qualification under Section 401(a) of
the Code.



1.18
“Qualified Plan Benefit” shall have the meaning set forth in Section 3.



1.19
“Separation from Service” shall mean a “separation from service” from the
Company and all corporations and other trades or businesses aggregated with the
Company, as determined under rules set forth in Treasury Regulation section



Page 4 of 24




1.409A-1(h), as in effect from time to time, or a successor thereto. If there is
a question as to whether a Participant’s employment has been terminated or his
employment relationship remains intact on account of the types of absences
described in (a), (b), and (c) below, the following rules (to be interpreted
consistent with Treasury Regulation section 1.409A-1(h)) shall apply:


(a)The employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract. If the period of leave exceeds six months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.
(b)For purposes of this Section 1.19, a leave of absence constitutes a “bona
fide” leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company.
(c)Notwithstanding the foregoing, where (i) a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
last for a continuous period of not less than six months, and (ii) such
impairment causes the Participant to be unable to perform the duties of his
position of employment or any substantially similar position of employment, a
29-month period of absence shall be substituted for the six-month period
described in paragraph (a) hereof, regardless of whether the Participant retains
a contractual right to reemployment, unless the employment relationship is
otherwise terminated by the Company or the Participant.



The foregoing provisions, including but not limited to paragraph (c) hereof,
shall apply to determine whether there has been a termination of employment and,
therefore, a Separation from Service, and shall have no effect on whether a
Participant incurs a Disability within the meaning of Section 6 hereof and
thereby becomes subject to the provisions of Section 6.


1.20
“Social Security Benefit” shall have the meaning set forth in Section 3.



1.21
“Specified Employee” shall mean a “Specified Employee” within the meaning of
Treasury Regulation section 1.409A-1(i) as in effect from time to time, as
determined in accordance with Section 7 below.



1.22
“Spouse” shall mean the individual to whom the Participant is legally married by
civil or religious ceremony under the laws of the state in which the Participant
is legally domiciled on the date the determination of whether there is a Spouse
is being made. After a Participant’s death, his “Spouse” shall be the
individual, if any, who met these criteria as of the date of the Participant’s
death.



Page 5 of 24




SECTION 2 PURPOSE OF PLAN
2.1
Purpose. The Plan is designed to provide supplemental retirement benefits to
selected executives of the Company. Such benefits shall be payable out of the
general assets of the Company. Notwithstanding the foregoing, in the discretion
of the Committee, the Company may enter into one or more grantor trusts
(sometimes known as “rabbi trusts”) for the purpose of financing part or all of
its obligations under the Plan.



Page 6 of 24




SECTION 3


RETIREMENT BENEFITS FOR GROUP I PARTICIPANTS


3.1
Retirement Benefit Conditions. Subject to Section 8.8, a Group I Participant
shall be entitled to a benefit under the Plan if his Separation from Service
occurs on a Normal Retirement Date. A Group I Participant also shall be entitled
to a benefit under the Plan if (a) his Separation from Service occurs on an
Early Retirement Date, and (b) his retirement was either requested by the
President and Chief Executive Officer of the Company and approved by the
Committee or was requested and approved by the Committee; provided, however,
that the provisions of

(b) hereof shall not apply to a Participant with at least 10 years of Credited
Service. A Group I Participant who has a Separation from Service under
conditions other than those described above (disregarding for this purpose death
and any cessation of work on account of Disability, as defined in Section 6)
shall not be entitled to any benefits under the Plan.


3.2
Benefit for Normal Retirement. A Group I Participant who is entitled to a
benefit on account of a Normal Retirement Date pursuant to Section 3.1 and who
has not incurred a Disability shall be entitled to receive a lifetime monthly
“Normal Retirement Benefit” payable as of the first day of the month following
the Participant’s Normal Retirement Date (the “Benefit Commencement Date”) which
benefit shall actually commence within the 90-day period beginning on the
Participant’s Benefit Commencement Date (but subject to Section 7.1) and
continue on the first day of each month after actual commencement (with regard
to Section 7.1) during the lifetime of the Group I Participant. The
Participant’s monthly Normal Retirement Benefit shall be equal to one-twelfth of
the amount determined under the following steps.

Step 1. Multiply 55% of the Participant’s Final Average Compensation by the
ratio (not to exceed 1.0) of his Credited Service to fifteen (15). Step 2.
Subtract the Participant’s Social Security Benefit.
Step 3. Subtract the Participant’s Prior Employer Benefit. Step 4. Subtract the
Participant’s Qualified Plan Benefit.
3.3
Benefit for Early Retirement. A Group I Participant who is entitled to a benefit
on account of an Early Retirement Date pursuant to

Section 3.1 and who has not incurred a Disability shall be entitled to receive a
lifetime “Early Retirement Benefit” payable as of the first day of the month
following the Participant’s Early


Page 7 of 24




Retirement Date (the “Benefit Commencement Date”), which benefit shall actually
commence within the 90-day period beginning on the Participant’s Benefit
Commencement Date (but subject to Section 7.1) and continue on the first day of
each month after actual commencement (with regard to Section 7.1) during the
lifetime of the Group I Participant. Computation of the benefit shall be the
same as for the Normal Retirement Benefit under Section 3.2, except as follows:
(a)    In Step 1, 55% of the Participant’s Final Average Compensation shall be
multiplied by the ratio (not to exceed 1.0) of the Group I Participant’s
Credited Service to the greater of (i) fifteen (15), or (ii) the Credited
Service the Participant would have completed had Credited Service continued to
age 62.



(b)    Between Steps 3 and 4, insert a Step 3A under which the amount obtained
at the end of Step 3 is multiplied by the appropriate factor from the following
table, based on the Participant’s age as of his Benefit Commencement Date
(without regard to Section 7.1), with factors for ages not shown interpolated:


 
 
 
 
 
 
 
 

3.4
Definition of Terms. For purposes of determining the benefits payable to Group I
Participants pursuant to this Section 3, the following terms shall have the
following meanings:

(a)    “Qualified Plan Benefit” shall mean the annual amount of pension benefit
under the Qualified Plan that is or would be payable immediately as a single
life annuity as of the Participant’s Benefit Commencement Date (without regard
to Section 7.1), using the Qualified Plan’s actuarial assumptions or factors
relating to forms of benefit and early commencement, as the case may be.
Notwithstanding the foregoing, the Qualified Plan Benefit shall be computed by
excluding any portion of the benefit under the Qualified Plan attributable to
(i) any period after the Participant’s Separation from Service on or after May
30, 2008, and (ii) any compensation in any period after the Participant’s
Separation from Service on or after May 30, 2008. If amendments or other
modifications that have been made to the Qualified Plan would, but for this
sentence, result in an impermissible acceleration or deferral of the
Participant’s benefits under this Plan under Section 409A of the Code and
Treasury Regulations thereunder, such Qualified Plan amendment or other
modification shall be disregarded in computing the benefits due the Participant
under this Plan.


Page 8 of 24




(b)    “Social Security Benefit” shall mean a Participant’s estimated annual
Social Security Benefit, which reflects any reduction for commencement prior to
a Participant’s Social Security Retirement Age or any delayed retirement credit
for commencement after his Social Security Retirement Age, as determined under
the Social Security Act in effect on the January 1 preceding the Participant’s
Benefit Commencement Date (without regard to Section 7.1), and based upon the
following assumptions:
(i)    The Participant had no earnings during the calendar year which includes
the date his employment with the Company terminates or, if earlier, the date of
his Separation from Service on or after May 30, 2008, or in any subsequent
calendar year.
(ii)    The Participant’s earnings in each prior year are equal to the maximum
amount of wages subject to old age survivor and disability insurance tax under
the Federal Insurance Contributions Act.
(iii)    Benefits commence on the Participant’s Benefit Commencement Date if the
Participant’s Benefit Commencement Date occurs on or after the Participant’s
62nd birthday.


(iv)    In the event the Participant’s Benefit Commencement Date is prior to age
62, his Social Security Benefit shall equal the Social Security Benefit
otherwise payable at age 62.
(c)    “Prior Employer Benefit” shall mean the annual benefit, if any, to which
a Participant is entitled from a Code Section 401(a) tax- qualified defined
benefit plan (including, for this purpose, any cash balance or other hybrid plan
treated as a defined benefit plan under the Code’s tax-qualification rules)
maintained by the employer that, immediately prior to the Participant’s
employment with the Company, employed the Participant, computed in the form of a
single life annuity commencing upon the Participant’s attainment of age 62 (or
the actuarial equivalent thereof, determined by the Company’s actuary pursuant
to actuarial assumptions or factors used under the Qualified Plan, if a
Participant’s Separation from Service occurs after age 62).


3.5
Normal Form of Payment. The normal form of payment under this Plan for a Group I
Participant is a single life annuity: a benefit payable monthly for the lifetime
of the Participant, with the first payment to be due on the Benefit Commencement
Date specified in Section 3.2 or 3.3, as the case may be, and the last payment
to be due on the first day of the calendar month in which death occurs.
Consistent with Section 7.1, any payment due for a month prior to the month in
which benefits actually commence shall be paid when benefits actually commence,
with no adjustment for interest.



Page 9 of 24




3.6
Optional Forms of Payment. In lieu of the normal form of payment, a Participant
may elect to receive his benefit in one of the following optional forms, subject
to the provisions of this Section 3:

(a)    Joint and Contingent Annuity. In lieu of the normal form of payment, a
Participant may elect to receive his benefit in a joint and contingent annuity
form, which is a benefit payable monthly for the lifetime of the Participant
with a benefit equal to 25%, 50%, 75%, or



100% (as selected by the Participant) of such benefit payable monthly to the
Contingent Annuitant, commencing after the death of the Participant, for the
lifetime of the Contingent Annuitant.
(b)    Ten Year Certain and Continuous Annuity. In lieu of the normal form of
payment, a Participant may elect to receive his benefit as a Ten Year Certain
and Continuous Annuity, which is a benefit payable monthly for the lifetime of
the Participant and, in the event of the Participant’s death prior to receiving
120 monthly payments, payable monthly to a named Beneficiary until the
Participant and Beneficiary together have received 120 monthly payments. If both
the Participant and the Beneficiary die before 120 payments have been made,
payments shall be made to the Participant’s estate until a total of 120 monthly
payments have been made.
A Participant’s election of an optional form generally shall be effective only
if made by the close of the 30-day period beginning on the Participant’s Benefit
Commencement Date; provided, however, that the Committee may prescribe another
period for electing an optional form. In the event that a Participant elects a
Joint and Contingent Annuity and the Contingent Annuitant designated by the
Participant dies prior to the time benefits actually commence (with regard to
Section 7.1), the election of the optional form of payment shall be disregarded.
In the event that a Participant elects a Ten Year Certain and Continuous Annuity
and the Beneficiary designated by the Participant dies prior to the time
benefits actually commence (with regard to Section 7.1), the Participant shall
designate a new Beneficiary. Notwithstanding the foregoing, in the event of the
death of a Contingent Annuitant or Beneficiary under the circumstances described
herein, the Committee may, in accordance with rules prescribed by it, permit the
Participant to make another election of an optional form. Election of optional
forms of payment shall be filed by the Participant with the Benefits Committee
or its designee on a form approved by the Benefits Committee.


3.7
Actuarial Equivalent. Except to the extent otherwise specifically provided
herein, the amount of any optional form of payment payable under this Section 3



Page 10 of 24




shall be the actuarial equivalent of the single life annuity. Actuarial
equivalence shall be determined using the factors specified in the Qualified
Plan as of the date that an election of an optional form of payment is made.
Notwithstanding the foregoing, the normal and optional forms of payment shall be
actuarially equivalent within the standards set forth in Treasury Regulation
section 1.409A-2(b), with the Company’s actuary making any adjustments to the
factors specified in the Qualified Plan or other adjustments as may be necessary
to satisfy such standards.


3.8
Designation of Contingent Annuitant, Beneficiary. A Participant may designate a
Contingent Annuitant or Beneficiary or change any prior designation by giving
written notice to the Benefits Committee within the period described in Section
3.6; provided, however, that all designations of Contingent Annuitants or
Beneficiaries are subject to the approval of the Benefits Committee. When
necessary because, for example, no properly designated Beneficiary survives the
Participant and a payment is due to a Beneficiary (under the Ten Year Certain
and Continuous Annuity), the Benefits Committee shall apply default rules
determined by the Benefits Committee, in its sole discretion, but generally
following a priority list of living persons in the following order: Spouse,
children, parents, brothers and sisters, estate. Although the rules of the
Benefits Committee may permit a Participant to designate one or more alternative
Beneficiaries (for example, an individual who shall become a Participant’s
Beneficiary in case the Participant’s first choice of a Beneficiary dies before
benefits become payable), a Participant may not designate persons who shall
jointly receive benefits as Beneficiaries (for example, the designation of two
or more children to jointly receive benefits as Beneficiaries is prohibited).
Subject to the approval of the Benefits Committee as provided above, a
Participant may designate a trust as a Beneficiary.



3.9
Lump Sum Cashout. Notwithstanding the foregoing or any other provisions of the
Plan, in the discretion of the Committee, a lump sum may be paid to a Group I
Participant within 90 days of the Participant’s Benefit Commencement Date
(subject to Section 7.1) in satisfaction of his interest under the Plan if the
value thereof as of the Participant’s Benefit Commencement Date does not exceed
the applicable dollar amount under Section 402(g)(1)(B) of the Code and the
payment results in the termination and liquidation of the entirety of the
Participant’s interest under the Plan, including all agreements, methods,
program, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation section 1.409A-1(c)(2). The
Committee shall document its decision to make a lump sum payment hereunder on or
before the date of the payment.



Page 11 of 24




SECTION 4


RETIREMENT BENEFITS FOR GROUP II PARTICIPANTS


4.1
Retirement Benefit Conditions. The conditions for a Group II Participant to
receive a benefit under the Plan shall be the same as those for a Group I
Participant, set forth in Section 3.1 hereof.



4.2
Benefit for Normal Retirement. A Group II Participant who has a Normal
Retirement Date and has not incurred a Disability shall be entitled to receive a
retirement benefit determined and payable as follows:

Step 1. Compute the benefit which the Participant would receive as a lifetime
annuity as if Section 3.2 applies.


Step 2. Multiply the amount determined for the Participant in Step 1 by a single
life annuity factor based on the Participant’s age at the



Participant’s Benefit Commencement Date. The annuity factor shall be based on an
interest rate equal to the discount rate and any other assumptions used by the
Company to value pension liabilities under this Plan for the financial
statements of the Company last disclosed before the computation hereunder is
made (unless a remeasurement of the pension liabilities has taken place since
that time, in which case the remeasurement assumptions shall be used).
Step 3. Treat the lump sum amount determined in Step 2 as the opening balance in
a hypothetical account to be used to pay five installments to the Participant.
Hypothetical interest shall be credited to the account on the last day of each
calendar month (through the calendar month that next precedes the last
installment payment) by multiplying one-twelfth of the Wall Street Journal prime
rate in effect on such day by the account balance as of the last day of the
immediately preceding month.
Step 4. Pay the installments referred to in Step 3 with the first installment
paid within the 90-day period commencing on the Participant’s Benefit
Commencement Date (but subject to Section 7.1) and the last four installments
paid on anniversaries of the Benefit Commencement Date for a total of five
installment payments, each equal to the applicable percentage below multiplied
by the Participant’s hypothetical account as of the last day of the month before
the month in which payment occurs (after crediting interest until such date):


 
 
 
 
 
 
 

4.3
Benefit for Early Retirement. A Group II Participant who is entitled to a
benefit on account of an Early Retirement Date pursuant to Section 4.1 and who
has not incurred a Disability shall be entitled to receive a benefit determined
and payable by following the steps in Section 4.2, with the following
modifications:

Step 1. Compute the Participant’s benefit under Section 3.2 assuming (a) the
Participant began to receive his benefits at Separation from Service upon
reaching age 62; (b) in Step 1 under Section 3.2, 55% of the Participant’s Final
Average Compensation is multiplied by the ratio (not to exceed 1.0) of the
Participant’s Credited Service to the greater of (i) fifteen (15) or (ii) the
Credited Service the Participant would have completed had Credited Service
continued to age 62; and (c) the amount thereby determined is multiplied by the
factor in Section 3.3(b), based on the age of the Participant on his Benefit
Commencement Date.


4.4
Lump Sum Cashout. Notwithstanding the foregoing or any other provisions of the
Plan, in the discretion of the Committee, a lump sum may be paid to a Group II
Participant within 90 days of the Participant’s Benefit Commencement Date
(subject to Section 7.1) in satisfaction of his interest under the Plan if the
value thereof as of the Participant’s Benefit Commencement Date does not exceed
the applicable dollar amount under Section 402(g)(1)(B) of the Code and the
payment results in the termination and liquidation of the entirety of the
Participant’s interest under the Plan, including all agreements, methods,
program, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation section 1.409A- 1(c)(2). The
Committee shall document its decision to make a lump sum payment hereunder on or
before the date of the payment.



Page 13 of 24




SECTION 5 DEATH BENEFITS
5.1
Death of Group I Participant On or Prior to Close of Period for Electing an
Optional Form. If a Participant dies on or after attaining age 55 and completing
5 years of Credited Service and on or prior to the date that an election of an
optional form of payment must be made under Section 3 hereof, his Spouse shall
be eligible to receive a monthly lifetime benefit commencing within the 90-day
period beginning on the date of the Participant’s death. The benefit payable to
such Spouse shall be equal to the amount which would have been payable to the
Participant’s Spouse if:



(a)
the Participant’s date of death was instead his Early or Normal Retirement Date
(with the applicable type of retirement date dependent on the Participant’s age
and years of Credited Service on his date of death);



(b)
the Participant had elected to receive payments in the form of a joint and 50%
contingent annuity with his Spouse as Contingent Annuitant; and



(c)
the Participant died on the day next succeeding his assumed Early or Normal
Retirement Date.



5.2
Death of Group I Participant After Close of Period for Electing an Optional
Form. If a Participant dies after the date that an election of an optional form
of payment must be made under Section 3 hereof, no death benefit will be payable
hereunder except as otherwise provided under the form of annuity payment in
effect on the date of death.




5.3
Death of Group II Participant Prior to Commencement of Benefits. If a Group II
Participant dies on or after attaining age 55 and completing 5 years of Credited
Service and prior to the date any benefits under this Plan have commenced, his
Spouse shall receive five installments, with the first installment paid within
the 90-day period beginning on the date of the Participant’s death and
subsequent installments paid on each anniversary of the first installment. The
amount of each installment shall be equal to 50% of the installment the
Participant would have received, if he had a Separation from Service on the date
of his death.



5.4
Death of Group II Participant After Commencement of Benefits. If a Group II
Participant dies after the date his benefits under the Plan have commenced , any
remaining installments payable pursuant to Section 4 shall be paid to the Group
II Participant’s Beneficiary on the same dates such installments would have been
payable to the Participant, had he not died.



Page 14 of 24




5.5
Designation of Beneficiary. For purposes of Section 5.4, a Participant may
designate a Beneficiary or change any prior designation by giving written notice
to the Benefits Committee within such time periods, and according to such other
rules, as the Benefits Committee shall prescribe, with all Beneficiary
designations subject to the approval of the Benefits Committee and otherwise
consistent with the Beneficiary provisions of Section 3.8 hereof.



Page 15 of 24




SECTION 6 DISABILITY
6.1
Disability Defined. For purposes of this Plan, a Participant shall be deemed to
have a Disability if the Social Security Administration determines he is
disabled under the Social Security Act. A Participant shall be considered as
incurring a Disability on the last day of the month in which the Participant
first becomes eligible for and begins to receive Social Security disability
benefits. The payment of any Disability Benefit described in this Section 6 is
contingent on no Separation from Service before the day the Participant incurs a
Disability and on the Participant being alive on the commencement date. If a
Participant has a Disability that is followed by a Separation from Service, the
provisions of this Section 6 shall take precedence over the provisions of
Section 3 or Section 4, as the case may be.



6.2
Group I: General Rule. If a Group I Participant incurs a Disability, he shall
start receiving a Disability Benefit within the 90-day period commencing on the
day he incurs the Disability. The amount of the benefit shall be computed as if
the Participant were receiving a benefit computed under Section 3, with
continued credit for Credited Service and Compensation (regardless of any
provisions to the contrary in the Qualified Plan and the definitions in this
Plan) until the date the Participant incurs the Disability for purposes of Step
1 under Section 3.2, and treating the Participant’s date of Disability as his
Early or Normal Retirement Date (with the applicable type of retirement date
depending on the Participant’s age and years of Credited Service as of the date
he incurs a Disability). In applying this rule, it shall be assumed that the
Participant’s rate of Compensation as of the date his disabling conditions began
continued unchanged.



6.3
Group I: Alternative to Section 6.2. As an alternative to receiving a Disability
Benefit pursuant to Section 6.2 and if permitted by

Section 409A of the Internal Revenue Code and Treasury guidance thereunder, a
Participant whose Disability precedes his attainment of age 62 and credit for at
last 10 years of Credited Service may defer the commencement date of payment of
a Disability Benefit from the date prescribed in Section 6.2 to a date within
the 90-day period beginning on the first day the Participant attains age 62 and
has been credited with 10 years of Credited Service (his “Normal Retirement
Equivalent Date”). The amount of the benefit shall be computed as if the
Participant were receiving a benefit computed under Section 3, with continued
credit for Credited Service and Compensation (regardless of any provisions to
the contrary in the Qualified Plan and the definitions in this Plan) until his
Normal Retirement Equivalent Date for purposes of Step 1 under Section 3.2. In
applying this rule, it shall be assumed that the Participant’s rate of
Compensation as of the date his disabling conditions began continued unchanged.
An election hereunder cannot take effect until 12 months after the date on which
it is made and must be made not less than 12 months before the date the
Participant would receive his first annuity payment under Section 6.2.


Page 16 of 24




6.4
Form of Disability Benefit under Sections 6.2 and 6.3. The forms of benefit in
which Disability Benefits described in Sections 6.2 and 6.3 are provided shall
be the same as those for a Group I Participant who receives benefits on account
of an Early Retirement Date or Normal Retirement Date pursuant to Section 3.



6.5
Group II: Disability Before Age 55 – General Rule. If a Group II Participant
incurs a Disability before his attainment of age 55, he shall start receiving a
Disability Benefit commencing on a date within the 90-day period beginning on
the day the Participant attains age 55 (with this date considered the
Participant’s “Early Retirement Benefit Equivalent Date”). The amount of the
benefit shall be computed as if the Participant were receiving an Early
Retirement benefit computed under Section 4, but, for purposes of the Section
3.2, Step 1-type computation, with continued credit for Credited Service and
Compensation (regardless of any provisions to the contrary in the Qualified Plan
and the definitions in this Plan) until his Early Retirement Benefit Equivalent
Date. In applying this rule, it shall be assumed that the Participant’s rate of
Compensation as of the date his disabling conditions began continued unchanged.




6.6
Group II: Disability On or After Age 55 – General Rule. If a Group II
Participant incurs a Disability on or after his attainment of age 55, he shall
start receiving a Disability Benefit within the 90-day period commencing on the
day the Participant incurs the Disability. The amount of the benefit shall be
computed as if the Participant were receiving a benefit computed under Section 4
but, for purposes of the Section 3.2, Step 1-type computation, continuing to
credit Credited Service and Compensation (regardless of any provisions to the
contrary in the Qualified Plan and the definitions in this Plan) until the date
he incurs the Disability, and treating the Participant’s date of Disability as
his Early or Normal Retirement Date (with the applicable type of retirement date
dependent on the Participant’s age and years of Credited Service as of the date
he incurs a Disability). In applying this rule, it shall be assumed that the
Participant’s rate of Compensation as of the date his disabling conditions began
continued unchanged.



6.7
Group II: Alternative to Sections 6.5 and 6.6. As an alternative to receiving a
Disability Benefit pursuant to Section 6.5 or Section 6.6 and if permitted by
Section 409A of the Internal Revenue Code and Treasury guidance thereunder, a
disabled Participant whose Disability precedes his attainment of age 62 and
credit for at least 10 years of Credited Service may defer the commencement date
of payment of a Disability Benefit (as well as the corresponding anniversaries
of the commencement date) from the date prescribed in Section 6.5 or 6.6, as the



Page 17 of 24




case may be, to a date within the 90-day period beginning on the first day the
Participant attains age 62 and has been credited with at least 10 years of
Credited Service (his “Normal Retirement Equivalent Date”). The amount of the
benefit shall be computed as if the Participant were receiving a benefit
computed under Section 4 but, for purposes of the Section 3.2, Step 1-type
computation, continuing to credit Credited Service and Compensation (regardless
of any provisions to the contrary in the Qualified Plan and the definitions in
this Plan) until his Normal Retirement Equivalent Date. An election hereunder
cannot take effect until 12 months after the date on which it is made and must
be made not less than 12 months before the date the Participant would receive
his first payment under Section 6.5 or 6.6, as the case may be.


6.8
Form of Disability Benefit under Sections 6.5 through 6.7. The forms of benefit
in which Disability Benefits described in Sections 6.5 through 6.7 are provided
shall be the same as those for a Group II Participant who receives benefits
pursuant to Section 4.



6.9
Rights Contingent on Continuation of Disability. A Participant’s right to a
Disability Benefit under this Section 6 and to credit for Compensation and
Credited Service, to the extent provided under this Section 6 and not under
other provisions of this Plan, shall be contingent on the Participant remaining
disabled, consistent with the Social Security determination originally made
pursuant to Section 6.1.



Page 18 of 24




SECTION 7 SECTION 409A PROVISIONS
7.1
Notwithstanding any provision of this Plan to the contrary, (a) no
“distributions” (within the meaning of Treasury Regulation section 1.409A-
1(c)(3)(v)) of deferred compensation that is subject to Section 409A of the Code
may be made pursuant to this Plan to a Specified Employee due to a Separation
from Service before the date that is six months after the date of such Specified
Employee’s Separation from Service ; and

(b) any distribution that, but for the preceding clause (a), would be made
before the date that is six months after the date of the Specified Employee’s
Separation from Service shall be paid on the first day of the seventh month
following the date of his or her Separation from Service. For the avoidance of
doubt, the preceding sentence shall apply to any amount (and only to any amount)
to be paid pursuant to this Plan to which Code Section 409A(a)(2)(B)(i)
(relating to Specified Employees) applies, and shall not apply to any amount or
benefit to be paid or provided pursuant to this Plan if and to the extent that
such amount or benefit is not subject to Section 409A of the Code for any
reason, including, without limitation, Treasury Regulation section
1.409A-1(a)(5) (relating to welfare benefit plans), Treasury Regulation section
1.409A-1(b)(4) (relating to short-term deferrals), Treasury Regulation section
1.409A-1(b)(9) (relating to separation pay plans), or the “grandfather” rules
incorporated in Treasury Regulation section 1.409A-6(a).


7.2
If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, a person who participates in
or has any legally binding right, contingent or otherwise, under this Plan (a
“Plan Participant”) is in Salary Grade 20 or above or meets the requirements of
Code section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code section 416(i)(5)), then the Plan
Participant shall be treated as a Specified Employee for purposes of Section 7.1
above for the entire 12-month period beginning on the “specified employee
effective date”, which shall be the January 1 that immediately follows such
specified employee identification date, unless the Board or the Committee at any
time prescribes a different method of identifying service providers who will be
subject to the six month delay required by Section 409A(a)(2)(B)(i) of the Code
(the “Six Month Delay”) in accordance with Treasury Regulation section
1.409A-1(i) or the transition rules and official guidance under Code Section
409A (a “Different Identification Method”) or elects a different specified
employee identification date or specified employee effective date or makes any
other election that may be made in accordance with Treasury Regulation section
1.409A-1(i) or the transition rules and official guidance under Code Section
409A



Page 19 of 24



(a “Different Election”), in which case whether the Participant shall be treated
as a Specified Employee shall be determined in accordance with any such
Different Identification Method so prescribed and any such Different Election so
made by the Board or Committee. By participating or continuing to participate in
this Plan or accepting any legally binding right under this Plan, each
Participant irrevocably
(a)    consents to any such Different Identification Method that the Board or
Committee may prescribe at any time and any such Different Election that the
Board or Committee may make at any time for purposes of identifying the service
providers who will be subject to the Six Month Delay with respect to payments
under this Plan, and (b) agrees that the Participant’s consent to any such
Different Identification Method or Different Election shall be as effective as
if such Different Identification Method or Different Election were fully set
forth herein, and (c) waives any right he or she may have to consent to the
Different Identification Method or Different Election in question if for any
reason the Participant’s consent to such Different Identification Method or
Different Election is not legally effective.


7.3
If any Participant or beneficiary has any right under this Plan to “a series of
installment payments that is not a life annuity” (within the meaning of Treasury
Regulation section 1.409A-2(b)(2)(iii)), then such right shall be treated as a
right to a series of separate payments within the meaning of Treasury Regulation
section 1.409A-2(b)(2)(iii).



7.4
Any compensation that may be paid or provided pursuant to this Plan is intended
to qualify for an exclusion from Section 409A of the Code or to comply with
Section 409A of the Code, so that none of such compensation will be includible
in any Plan Participant’s federal gross income pursuant to Section 409A(a)(1)(A)
of the Code. This Plan shall be administered, interpreted and construed to carry
out such intention, and any provision of this Plan that cannot be so
administered, interpreted and construed shall to that extent be disregarded.
However, the Company and any other person or entity with any responsibility for
the Plan (including, but not limited to, the Board) do not represent, warrant or
guarantee that any compensation that may be paid or provided pursuant to this
Plan will not be includible in a Plan Participant’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code, nor do the Company and other
persons and entities with any responsibility for the Plan make any other
representation, warranty or guaranty to any Plan Participant as to the tax
consequences of this Plan or of participation in this Plan. If, notwithstanding
the foregoing, amounts are includible in a Plan Participant’s federal gross
income pursuant to Section 409A(a)(1)(A) of the Code, the payment of benefits
will be accelerated to the extent determined by the Committee and permitted by
Treasury Regulation section 1.409A-3(j)(vii).



Page 20 of 24




SECTION 8 ADMINISTRATION AND GENERAL PROVISIONS
8.1
Administration. The Committee shall have full power and authority to interpret
and construe the terms of this Plan, and to administer it, and the Committee’s
interpretations and construction thereof, and actions thereunder, including, but
not limited to determining the amount or recipient of any benefits to be made
therefrom, shall be binding and conclusive on all persons for all purposes. The
Board, the Committee, the Benefits Committee, their individual members, and such
persons’ agents and representatives of the Board shall not be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of this Plan unless attributable to willful misconduct or lack of
good faith.



8.2
Expenses of Administration. All expenses incurred in connection with the
execution of this Plan and in carrying out the provisions hereof shall be paid
by the Company.



8.3
Information from Participant. Each Participant shall furnish to the Company such
information as the Company may reasonably request for purposes of the proper
administration of the provisions of this Plan.



8.4
No Employment Rights. Nothing contained in the Plan shall be construed as a
contract of employment between the Company and a Participant, or as a right of
any Participant to be continued in the employment of the Company, or as a
limitation of the right of the Company to discharge any of its Participants,
with or without cause. Any benefit payable under this Plan shall not be deemed
salary, earnings, or other compensation to the Participant for the purpose of
computing benefits to which he may be entitled under any qualified retirement
plan or other arrangement of the Company for the benefit of its employees.



8.5
Restrictions on Alienation and Assignment. Neither a Participant or Spouse nor
any Beneficiary or Contingent Annuitant shall have the right to assign,
transfer, hypothecate, encumber, commute or anticipate any interest in any
payments hereunder, and such payments shall not in any way be subject to any
legal process to levy upon or attach the sum for payment of any such claim
against the Participant, Spouse, Beneficiary, or Contingent Annuitant, provided,
however, that nothing contained herein shall preclude a Participant from
designating, in accordance with Sections 3 and 4 and other terms of this Plan, a
Beneficiary or Contingent Annuitant to receive benefits hereunder in the event
of the Participant’s death.



Page 21 of 24




8.6
Facility of Payment. If the Committee shall find, upon receipt of medical
evidence or legal representations satisfactory to the Committee, that any
Participant or other person to whom a benefit is payable is unable to care for
such person’s affairs because of illness or accident, any payment due hereunder
(unless a prior and valid claim therefor shall have been made by a duly
appointed guardian, conservator or other legal




representative) may be paid to such person’s spouse, child, parent or brother or
sister, or to any person or persons determined by the Committee to have incurred
expense for such Participant. Any payment shall be a complete discharge of all
liability hereunder.


8.7
Failure to Claim Amounts Payable. In the event that any amount shall become
payable hereunder to a person and, after written notice from the Company mailed
to such person’s last known address as shown in the Company’s records and after
diligent effort, the Company is unable to locate such person, the Company shall
apply to a court of competent jurisdiction for direction as to the distribution
of such amount.



8.8
Amendment and Termination. The Board reserves the right to amend and/or
terminate the Plan at any time for whatever reasons it may deem appropriate (or
for no reason), except that no such amendment or termination shall adversely
affect the benefits payable to any person who has begun to receive benefits
hereunder and no such amendment or termination may accelerate or defer the
payment of compensation except as permitted by Section 409A of the Code.



8.9
Gender and Number. All the words and terms used herein, regardless of the number
and gender in which they shall be used, shall be deemed to include any other
number, singular and plural, and any other gender, masculine and feminine, as
the context may require.



8.10
Law Applicable. This Plan shall be governed by the laws of the State of
Connecticut to the extent not superseded by federal law.



8.11
Delegation of Authority. The Board, the Committee, and the Benefits Committee
may delegate the responsibilities allocated to them under the terms of this Plan
to others, including, but not limited to, a Board delegation to the Committee or
the Benefits Committee, a Committee or Benefits Committee delegation to one or
more members, and a delegation by the Board or one of the committees to Company
employees. As long as the delegation is lawful, neither an employee nor any
other person shall have the right to raise any questions relating to such
delegation of authority and responsibility for interpreting, construing, and
administering the Plan.



8.12
Releases. Any provision of this Plan to the contrary notwithstanding, each
payment to a person hereunder shall be contingent on the person having



Page 22 of 24




executed and delivered to the Company, at such time or times in advance of the
payment date as the Committee or its delegate may specify, any covenant
agreement and release of claims that the Committee or its delegate may require,
and on any such covenant and release of claims having become irrevocable by
their terms in advance of the payment date. Without limiting the generality of
the foregoing, the Committee or its delegate may require a covenant and release
to be executed and delivered to the Company within a specified period of time
following the Participant’s Separation from Service, and another release to be
executed and delivered to the Company within a specified period of time
following another event or date as the Committee or its delegate may specify.
Amounts not paid hereunder due to a failure to execute any covenant or release
required by the Committee shall be treated as forfeited.


Page 23 of 24




APPENDIX A


Group I Participants: Any individual covered by the SSORP immediately prior to
January 1, 2009 (including, but not limited to, an individual in pay status), as
determined by the Committee, provided the individual is at least age 55 and has
been credited with at least 5 years of Credited Service as of such date


Group II Participants: Any individual covered by the SSORP immediately prior to
January 1, 2009, as determined by the Committee, other than an individual who is
a Group I Participant


For the avoidance of doubt, however, an individual is not a Group I or Group II
Participant if all of his benefits are “grandfathered” from Section 409A of the
Code, as described in the Preamble.


Page 24 of 24


